IN THE COURT OF APPEALS OF NORTH CAROLINA

                              No. COA15-1280

                           Filed: 6 September 2016

Johnston County, No. 14 CVD 3880

DENNIS DRAUGHON and MEGAN DRAUGHON, Plaintiffs,

           v.

COBBLESTONE HOMEOWNERS ASSOCIATION OF CLAYTON, INC., a North
Carolina non-profit corporation, Defendant.

                    ____________________________________

                              No. COA15-1302

                           Filed: 6 September 2016

Johnston County, No. 14 CVD 3881

ROBERT SAIN and JENNIFER SAIN, Plaintiffs,

           v.

COBBLESTONE HOMEOWNERS ASSOCIATION OF CLAYTON, INC., a North
Carolina non-profit corporation, Defendant.

                    ____________________________________

                              No. COA15-1303

                           Filed: 6 September 2016

Johnston County, No. 14 CVD 3721

VINCENT FRANKS, JR., Plaintiff,

           v.
             DRAUGHON V. COBBLESTONE HOA OF CLAYTON, INC., ET AL

                                   Opinion of the Court



COBBLESTONE HOMEOWNERS ASSOCIATION OF CLAYTON, INC., a North
Carolina non-profit corporation, Defendant.


                       ____________________________________

                                   No. COA15-1282

                               Filed: 6 September 2016

Johnston County, No. 14 CVD 3426

FRANK CHRISTOPHER, Plaintiff,

            v.

COBBLESTONE HOMEOWNERS ASSOCIATION OF CLAYTON, INC., a North
Carolina non-profit corporation, Defendant.




      Appeal by Defendant from orders entered 13 May and 4 June 2015 and

judgment entered 26 May 2015 by Judge O. Henry Willis, Jr. in District Court,

Johnston County. Heard in the Court of Appeals 23 May 2016.


      Spence & Spence, P.A., by Robert A. Spence, Jr., for Plaintiff-Appellee Frank
      Christopher.

      No briefs filed for other Plaintiffs-Appellees.

      Jordan Price Wall Gray Jones & Carlton, by J. Matthew Waters and Hope
      Derby Carmichael, for Defendant-Appellant.


      McGEE, Chief Judge.




                                          -2-
             DRAUGHON V. COBBLESTONE HOA OF CLAYTON, INC., ET AL

                                 Opinion of the Court



      These cases are companion cases to Sanchez v. Cobblestone, COA15-1281, filed

contemporaneously with these opinions. Sanchez includes the facts and analysis

relevant to resolution of the cases consolidated in this opinion: COA15-1280, COA15-

1282, COA15-1302, and COA15-1303. For the reasons stated in the majority opinion

in Sanchez, we affirm.

      AFFIRMED.

      Judge HUNTER, JR. concurs.

      Judge DILLON dissents with separate opinion.




                                        -3-
No. COA15-1280 – DRAUGHON v. COBBLESTONE; No. COA15-1302 – SAIN v.
COBBLESTONE; No. COA15-1303 – FRANKS, JR. v. COBBLESTONE; No.
COA15-1282 – CHRISTOPHER v. COBBLESTONE.


      DILLON, Judge, dissenting.


      These are companion cases to Sanchez v. Cobblestone, COA15-1281. For the

reasons fully stated in my dissenting opinion in Sanchez, I respectfully dissent.